ALD-221                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4068
                                       ___________

                         ABDULLAH HANEEF IBN-SADIIKA,
                                       Appellant

                                             v.

        COUNTY OF ALLEGHENY DEPARTMENT OF COURT RECORDS;
                           KATE BARKMAN
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:15-cv-01052)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 14, 2016

             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                              (Opinion filed: April 19, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Abdullah Haneef Ibn-Sadiika appeals pro se and in forma pauperis from the

District Court’s order dismissing his complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A. Because we agree that the complaint fails to state a claim on which relief could

be granted, and conclude further that the appeal lacks arguable merit, we will dismiss the

appeal pursuant to § 1915(e)(2)(B)(i).

       The District Court referred Ibn-Sadiika’s complaint to a Magistrate Judge for

screening because Ibn-Sadiika sought to file in forma pauperis. The Magistrate Judge

concluded that the complaint did not plead a viable cause of action against any defendant,

and recommended dismissal. Ibn-Sadiika filed objections. The District Court then

adopted the Magistrate Judge’s report and recommendation and dismissed Ibn-Sadiika’s

complaint for the failure to state a claim pursuant to the Prison Litigation Reform Act

provisions codified at 28 U.S.C. §§ 1915(e)(2) and 1915A. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering a dismissal

pursuant to §§ 1915(e)(2) and 1915A, we apply the same de novo standard of review as

with our review of a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). See, e.g., Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[I]n deciding

a motion to dismiss, all well-pleaded allegations . . . must be taken as true and interpreted

in the light most favorable to the plaintiffs, and all inferences must be drawn in favor of

them.” McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009) (quotation marks

omitted). A complaint “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because Ibn-

                                              2
Sadiika proceeded pro se in the District Court, we construe his pleadings liberally. See

Haines v. Kerner, 404 U.S. 519, 520 (1972). We may affirm on any ground that the

record supports. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

       We agree that the complaint fails to state a claim and that the District Court

correctly dismissed the complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A. Ibn-

Sadiika could not plead a viable claim against the Director of the Department of Court

Records for allegedly failing to docket his filing, and for allegedly certifying the record

on appeal in state court in a way that Ibn-Sadiika says was erroneous. Such acts would

not be outside the scope of duties for a court administrator or taken without any

jurisdiction, which entitles the Director to quasi-judicial immunity from suit. See Gallas

v. Supreme Court of Pa., 211 F.3d 760, 772-73 (3d Cir. 2000). Nor has Ibn-Sadiika

adequately pleaded that any county policy, custom, or practice led to a purported

constitutional violation related the alleged filing and certification errors at issue in his

complaint. See Connick v. Thompson, 563 U.S. 51, 60-61 (2011).

       We also agree with the District Court that Ibn-Sadiika’s claims for damages

against the Director for alleged violations of the Pennsylvania Constitution must fail. See

Jones v. City of Phila., 890 A.2d 1188, 1208 (Pa. Commw. Ct. 2006) (“[N]either

Pennsylvania statutory authority, nor appellate case law has authorized the award of

monetary damages for a violation of the Pennsylvania Constitution.”). And in any event,

with no viable federal claim pleaded in the complaint, it would also have been

appropriate for the District Court to decline to exercise supplemental jurisdiction over

any potential state law claim. See 28 U.S.C. § 1367(c).

                                               3
       Finally, we conclude further that Ibn-Sadiika’s appeal lacks arguable merit. Ibn-

Sadiika’s objections did not address the Magistrate Judge’s clearly stated reasons for

recommending dismissal, and yet Ibn-Sadiika still sought to pursue this appeal after the

District Court dismissed his case.

       For these reasons, we will dismiss the appeal.




                                             4